Per Curiam.
The appellant presents assignment of error on this appeal basically upon two grounds: (1) In overruling demurrer ore tenus; and (2) in denying motions for judgment as of nonsuit at the close of all the evidence.
(1) The demurrer is on the ground that the pleading does not state facts sufficient to constitute a cause of action,— taking as true the facts alleged and relevant inference of facts deducible there from, but not admitting inferences or conclusions of law. So considered, it would seem that the pleading is sufficient to state a cause of action, and to withstand the challenge.
And (2) considering the motion for judgment as of nonsuit, taking the evidence in the light most favorable to the plaintiffs, and giving to them the benefit of every reasonable intendment upon the evidence and very reasonable inference to be drawn therefrom as is required in such cases, the court concurs with trial court that the evidence is sufficient to take the case to the jury.
No new principles of law are involved. Therefore, after due and careful consideration of the case on appeal, it is held that in overruling the demurrer and in denying the motions for judgment as of nonsuit the rulings of the trial court were proper.
Hence in the judgments from which appeals are taken, there is
No Error.